IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-374/375/376-08


 
ELIZABETH ANNE ROHR, Appellant
  
v.
   
THE STATE OF TEXAS
  

  
ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
DENTON COUNTY


Per curiam. KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure 9.3,
68.4(i), and 68.5, because the original petition is not accompanied by 11 copies, does not
contain a copy of the opinion of the court of appeals, and exceeds 15 pages.  The petition is
struck.  Tex. R. App. P. 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: September 10, 2008.
Do Not Publish